Case 1:19-cv-21551-CMA Document 227 Entered on FLSD Docket 05/18/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-21551-CIV-ALTONAGA/Goodman

  In re:

  FARM-RAISED SALMON
  AND SALMON PRODUCTS
  ANTITRUST LITIGATION
  _____________________________/


                                        NOTICE OF FILING

           The attached letter was received in Chambers and is to be made part of the record.


  By:        Patricia Snead
  Patricia Snead, Courtroom Deputy
  for the Honorable Cecilia M. Altonaga
  (305) 523-5515
